 

Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”), by and between
United Maritime Group, LLC (formerly known as TECO Transport Corporation, the
“Company”), and Sal Litrico (“Employee”), is being offered to Employee on
October 4, 2010 (the “Offer Date”).

RECITALS

WHEREAS, until October 4, 2010, Employee served as President and Chief Executive
Officer of the Company; and

WHEREAS, Employee is party to an employment agreement with the Company dated as
of October 29, 2007 (the “Employment Agreement”), which sets forth the terms and
conditions of Employee’s employment with the Company;

WHEREAS, effective as of October 4, 2010, Employee’s employment with the Company
was terminated pursuant to Section 8(d) of the Employment Agreement;

WHEREAS, Employee and the Company now desire to enter into a mutually
satisfactory arrangement concerning, among other things, Employee’s separation
from service with the Company and other matters related thereto;

WHEREAS, this Agreement contains a general release of claims as contemplated by
Section 8(h) of the Employment Agreement, and by delivery hereof, the Company
hereby notifies Employee, and Employee hereby acknowledges his understanding,
that Employee’s timely execution and non-revocation of this Agreement are
required for Employee to receive any of the payments and benefits set forth in
Section 8(d) of the Employment Agreement (other than the Accrued Obligations (as
defined in the Employment Agreement)); and

WHEREAS, the parties intend for this Agreement to supersede all prior agreements
that Employee has with the Company in respect of his employment with the
Company, including, without limitation, the Employment Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Employee and the Company hereby
agree as follows:

Section 1. Effective Date; Opportunity for Review and Acceptance. Employee shall
have from the Offer Date until November 4, 2010 (the “Review Period”), to review
and consider this Agreement. To accept this Agreement and the terms and
conditions contained herein, Employee must execute and date this Agreement
without change where indicated below and return the executed copy of this
Agreement to the Company prior to the expiration of the Review Period to the
attention of the Company’s Chief Financial Officer. Notwithstanding anything
contained herein to the contrary, this Agreement will not become effective or
enforceable for a period of seven (7) calendar days following the date of its
execution and delivery to the Company (the “Revocation Period”), during which
time Employee may further review and consider this Agreement and revoke his
acceptance of this Agreement by

 

    LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

notifying the Chairman of the Company’s Compensation Committee in writing. To be
effective, such revocation must be received no later than 5:00 p.m., Eastern
Time, on the last day of the Revocation Period. Provided that this Agreement is
timely executed and Employee has not timely revoked it, the eighth (8th) day
following the date on which the Agreement is executed and delivered to the
Company shall be its effective date (the “Effective Date”). In the event of
Employee’s failure to execute and deliver this Agreement prior to the expiration
of the Review Period, or his subsequent revocation of this Agreement during the
Revocation Period, this Agreement will be null and void and of no effect, the
Company will have no obligations hereunder, and Employee shall not be entitled
to any payments or benefits under the Employment Agreement that are conditioned
upon the execution of a release of claims (which for purposes of clarification
shall include all payments and benefits otherwise owing to Employee thereunder
following the Separation Date, other than Accrued Obligations). For the
avoidance of doubt, in the event of Employee’s failure to execute and deliver
this Agreement prior to the expiration of the Review Period, or his subsequent
revocation of this Agreement during the Revocation Period, all terms of the
Employment Agreement that survive the termination of Employee’s employment,
including the restrictive covenants set forth in Section 9 thereof (all such
terms of the Employment Agreement that survive the termination of Employee’s
employment, including the restrictive covenants set forth in Section 9 thereof,
are referred to herein as the “Employment Agreement Obligations”), shall remain
in full force and effect.

Section 2. Separation from Service. Employee hereby acknowledges and agrees that
his separation from service with the Company and from any other position he held
as an officer, director, committee member, or other service provider of GS
Maritime Holding LLC (the “Parent”) or any subsidiary or affiliate thereof,
including without limitation the Company (collectively, the “Company Group”),
pursuant to Section 8(d) of the Employment Agreement became effective as of
October 4, 2010 (the “Separation Date”). Employee has not, and following the
Effective Date shall not, represent himself after the Separation Date as being
an employee, officer, director, agent, or representative of the Company or any
other member of the Company Group for any purpose. The Separation Date shall be
the termination date of Employee’s employment for purposes of determining
participation in and coverage under all equity vesting and other benefit plans
and programs sponsored by or through the Parent, the Company, or any other
member of the Company Group.

Section 3. Separation Benefits.

(a) General. In consideration for and subject to Employee’s (i) execution,
non-revocation, and compliance with the terms and conditions of this Agreement,
and (ii) continued compliance with the Employment Agreement Obligations and the
Equity Documents, and pursuant to Section 8(d) of the Employment Agreement, the
Company shall provide Employee with the following payments and benefits:

(i) The Accrued Obligations, equal to $28,848, which represents one month of
accrued but unused vacation time, payable within ten (10) business days
following the Revocation Period, plus an additional amount equal to $928,
representing business travel expenses charged by Employee on his personal credit
card, but unused by him, prior to the Separation Date, to be paid only to the
extent such amount is not credited to Employee’s personal credit card on or
prior to December 31,2010, as requested by the Company prior to the date hereof;

 

  - 2 -   LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

 

(ii) An Annual Bonus (as defined in the Employment Agreement) for fiscal year
2010, to the extent applicable performance conditions are achieved for such
fiscal year, which amount shall be paid in a lump sum at the same time the
Annual Bonus would otherwise have been paid pursuant to Section 4(b) of the
Employment Agreement had such termination not occurred;

(iii) Continuation of payment of base salary of $375,000 during the Severance
Term (as defined in the Employment Agreement), payable in accordance with the
Company’s regular payroll practices. The parties agree that each installment of
Base Salary payable hereunder shall be deemed to be a separate payment for
purposes of Section 409A of the Code; and

(iv) Continuation, during the Severance Term, of the medical and dental benefits
provided to Employee and his covered dependants under the Company’s health plans
in effect as of the date of such termination. The parties understand and agree
that (A) Employee shall be required to pay that portion of the cost of such
medical benefits as Employee was required to pay (including through customary
deductions from Employee’s paycheck) as of the date of Employee’s termination of
employment with the Company, and (B) notwithstanding the foregoing, the
Company’s obligation to provide such continuation of benefits shall terminate
prior to the expiration of the Severance Term in the event that Employee becomes
eligible to receive any such or similar benefits while employed by or providing
service to, in any capacity, any other business or entity during the Severance
Term.

(b) The above payments and benefits will be payable following the Separation
Date in accordance with the terms and subject to the conditions of the
Employment Agreement, including without limitation the provisions relating to
tax withholding set forth in Section 12 thereof. For purposes of clarification,
the Employment Agreement Obligations shall survive following the Separation
Date, and the Separation Date shall be the date of Employee’s “termination of
employment” for purposes of determining the Restricted Period (as defined in the
Employment Agreement). All amounts payable pursuant to Section 8(d) of the
Employment Agreement shall be calculated based on a termination of employment
effective as of the Separation Date, and for purposes of clarification, amounts
paid to Employee following the Separation Date but prior to the Effective Date
each correspond, as applicable, to a given component of, and shall not be in
addition to, the payments and benefits set forth above. Subject to the terms and
conditions hereof, the Company’s obligation to pay Employee the payments
provided herein is absolute and unconditional and shall not, other than in
connection with Employee’s noncompliance with the Employment Agreement
Obligations or his obligations hereunder, be affected by any circumstances,
including, without limitation, any setoff, mitigation, counterclaim, recoupment,
defense or other right which the Company may have against Employee. All amounts
payable by the Company hereunder shall be paid without notice or demand.

(c) No Further Entitlements. Employee acknowledges and agrees that the payments
and other benefits provided to Employee hereunder in connection with Employee’s

 

  - 3 -   LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

separation from service are in full discharge of any and all liabilities and
obligations of the Company Group, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement, arrangement,
policy, plan, or procedure of any member of the Company Group. Further, Employee
acknowledges and agrees that in no event shall any member of the Company Group
have any further obligations under the Employment Agreement other than as
expressly set form herein.

(d) Equity Interests; Profit Units. As of the Separation Date, Employee owns 289
Class A Units. Employee’s 1,249 time vesting profit units are fully vested as of
the Separation Date whether or not Employee signs this Agreement.

Section 4. Release and Waiver of Claims.

(a) Definition. As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses, and
liabilities, of whatsoever kind or nature, in law, equity, or otherwise.

(b) Release and Waiver of Claims.

(i) For and in consideration of the payments and benefits described in Section 3
above, and other good and valuable consideration, Employee, for and on behalf of
himself and his heirs, administrators, executors, and assigns, effective as of
the Effective Date, does fully and forever release, remise, and discharge the
members of the Company Group, together with their respective officers,
directors, partners, members, shareholders, affiliates, employees, and agents
(collectively, the “Company Released Parties”), from any and all claims
whatsoever up to and including the date of Employee’s execution of this
Agreement that Employee had, may have had, or now has against any of the Company
Released Parties, for or by reason of any matter, cause, or thing whatsoever,
including, without limitation, any matter, cause or thing arising out of or
attributable to Employee’s employment with the Company, the termination of
Employee’s employment with the Company or any other member of the Company Group,
Employee’s service as a member of the Board of Directors of the Parent or any
subsidiary thereof or Employee’s investment in or ownership of an equity
interest in the Parent, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
United States federal, state, or local law or regulation dealing with
discrimination based on age, race, sex, national origin, handicap, religion,
disability, or sexual orientation. This release of claims includes, but is not
limited to, all claims arising under the following United States statutes: the
Age Discrimination in Employment Act (“ADEA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Title VII of the Civil Rights Act,
the Americans with Disabilities Act, the Civil Rights Act of 1991, the Family
Medical Leave Act, and the Equal Pay Act, each as may be amended from time to
time, and all other United States federal, state, and local laws, the common
law, and any other purported restriction on an employer’s right to terminate the
employment of an employee. The parties intend the release contained herein to be
a general release of any and all claims to the fullest extent permissible by
law.

 

  - 4 -   LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

 

(ii) Employee acknowledges and agrees that as of the date Employee executes this
Agreement, Employee has no knowledge of any facts or circumstances that give
rise or could give rise to any claims under any of the laws listed in the
preceding paragraph.

(iii) By executing this Agreement, Employee specifically releases all claims
relating to his employment and its termination under ADEA, a United States
federal statute that, among other things, prohibits discrimination on the basis
of age in employment and employee benefit plans.

(iv) Notwithstanding the foregoing, nothing in this Agreement shall be a
release, remise or discharge of (i) Employee’s rights with respect to payment of
amounts under this Agreement, (ii) Employee’s right to benefits due to
terminated employees under any employee benefit plan of the Company or any other
member of the Company Group in which Employee participated (excluding any
severance or similar plan or policy), in accordance with the terms thereof
(including rights to elect COBRA coverage), (iii) any claims that cannot be
waived by non-waivable provisions of applicable law, (iv) any rights of Employee
arising after the Effective Date as an equityholder of the Parent (so long as
Employee continues to be an equityholder of the Parent) pursuant to the terms of
(A) the limited liability company agreement of the Parent, dated as of
December 4, 2007, as the same may be amended from time to time (the “LLC
Agreement”), (B) the registration rights agreement of Parent, dated as of
December 4, 2007, as the same may be amended from time to time (the
“Registration Rights Agreement”), or (C) the profit unit grant agreement entered
into between Employee and the Parent in respect of the issuance of profit unite
of the Parent to Employee, as the same may be amended from time to time (the
“Profit Unit Grant Agreement” and, together with the LLC Agreement and the
Registration Rights Agreement, the “Equity Documents”), (v) any rights of
Employee to indemnification from the Parent pursuant to the terms of
Section 11.31 of the LLC Agreement, (vi) any rights of Employee pursuant to the
terms of any directors’ and officers’ liability insurance policy that the Parent
or any subsidiary thereof may maintain from time to time, or (vii) Employee’s
right to seek judicial relief pursuant to Section 17 hereof for breach of this
Agreement.

Section 5. Knowing and Voluntary Waiver. Employee expressly acknowledges and
agrees that Employee—

(a) Is able to read the language, and understand the meaning and effect, of this
Agreement;

(b) Has no physical or mental impairment of any kind that has interfered with
Employee’s ability to read or understand the meaning of this Agreement or its
terms, and that Employee is not acting under the influence of any medication,
drug, or chemical of any type in entering into this Agreement;

(c) Is specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide Employee with the payments
and benefits described herein;

 

  - 5 -   LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

 

(d) Acknowledges that but for Employee’s execution of this Agreement, Employee
would not be entitled to the payments or benefits described herein that are
conditioned upon the execution of a release;

(e) Had or could have had the entire Review Period in which to review and
consider this Agreement, and that if Employee executes this Agreement prior to
the expiration of the Review Period, Employee has voluntarily and knowingly
waived the remainder of the Review Period;

(f) Has or had the entire Revocation Period in which to revoke his execution of
this Agreement, and that if Employee does not revoke such execution prior to the
Effective Date, he has knowingly and voluntarily agreed to this Agreement’s
becoming effective;

(g) Was advised to consult with Employee’s attorney regarding the terms and
effect of this Agreement; and

(h) Has signed this Agreement knowingly and voluntarily.

Section 6. Other Obligations, Commitments, and Representations of Employee.

(a) Confidentiality of Agreement. Employee shall keep the existence and terms of
this Agreement confidential and shall not disclose the same to any person or
entity. Employee’s obligations under this Section 6(a) shall not apply to
disclosures:

(i) to Employee’s counsel, spouse, accountant, or financial advisor, provided
such persons have agreed to keep the existence and terms of this Agreement
confidential and to not disclose the same to any other person or entity except
as permitted pursuant to this clause (i), it being agreed that Employee shall be
responsible for any breach by any such counsel, spouse, accountant or financial
advisor of the terms set forth in this Section 6(a);

(ii) to a governmental agency or self-regulatory organization if requested in
connection with an investigation;

(iii) if compelled by law or valid legal process; or

(iv) as necessary in any legal proceeding to enforce this Agreement.

(b) No Suit. Employee represents and warrants that he has not previously filed,
and to the maximum extent permitted by law agrees not to file, a claim against
any Company Released Party regarding any of the claims released herein. If,
notwithstanding this representation and warranty, Employee has filed or files
such a claim, Employee agrees to cause such claim to be dismissed with prejudice
and shall pay any and all costs required in obtaining dismissal of such claim,
including without limitation the attorneys’ fees and expenses of any of the
parties against whom such a claim has been filed.

 

  - 6 -   LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

 

(c) Non-Prosecution: No Other Actions. Subject to any contrary provisions of any
non-waivable provision of applicable law or as compelled by valid legal process,
Employee shall not: (i) assist, cooperate with, or supply information of any
kind to any non-governmental person or entity or private-party litigant or their
agents or attorneys (collectively a “Third Party”) concerning (A) the
employment, terms and conditions, or termination of Employee’s or any other
employee’s employment with the Company Group or the employment practices of the
Company Group; or (B) the business or operations of the Company Group or its
agents; or (ii) initiate or assist any Third Party in connection with any
investigation, inquiry, or any other action of any kind with respect to the
Company Group’s employment practices, business, or operations.

(d) Notice to Company of Certain Inquiries/Requests for Information.

(i) If Employee believes that he is required by law or valid legal process
(including without limitation by oral questions, interrogatory, request for
documents, subpoena, or civil investigative demand) to disclose or discuss the
existence and terms of this Agreement, confidential information, information
concerning the employment, terms and conditions, or termination of Employee’s or
any other employee’s employment with the Company Group or the employment
practices of Company Group, or the business or operations of the Company Group,
Employee shall notify the Chairman of the Company’s Compensation Committee in
writing before making any such disclosures and sufficiently in advance of the
time when any such disclosures are to be made to allow the Company (or any
member of the Company Group) to assert any rights it or they may have with
respect to such disclosures; and

(ii) If Employee is contacted by any Third Party who is or may be adverse to, or
investigating a possible claim or lawsuit against, the Company Group (or any of
their successors), he shall, without limitation of his obligations hereunder,
notify the Chairman of the Company’s Compensation Committee in writing before
providing any information to or meeting with such Third Party and agrees that,
if requested, he will meet and confer with counsel for the Company Group before
interviewing with, meeting with, providing information to, or giving a statement
to any Third Party who is or may be adverse to the Company Group in a pending or
threatened claim or lawsuit.

(iii) The Company shall reimburse Employee, including the advancement of legal
fees and expenses, for expenses reasonably incurred by Employee in connection
with his cooperation under this Section 6(d).

(e) Agreement Concerning Future Employment. Employee agrees that he will not at
any time in the future apply for or otherwise seek employment of any kind with
the Company Group and that no member of the Company Group need process or
consider any application for or inquiry concerning employment by Employee.

Section 7. Employee Charges. The parties agree that as of the Offer Date there
are no outstanding Employee Charges. “Employee Charges” are any amounts Employee
owes to the Company for advances, overpayments, and any other charges due from
Employee to the Company, including without limitation charges for personal
telephone calls or travel

 

  - 7 -   LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

expenses, travel advances, personal courier and postal charges, personal copying
charges, personal charges on any company credit card issued to Employee, excess
paid leave time taken, and other charges that may arise out of the application
of Company policies.

Section 8. No Mitigation. Employee shall not be required to mitigate the amount
of any payment provided for pursuant to this Agreement by seeking other
employment or otherwise.

Section 9. No Admission of Liability. Employee understands and agrees that this
Agreement does not in any manner constitute an admission of liability or
wrongdoing by any member of the Company Group, but that any such liability or
wrongdoing is expressly denied, and that neither the Agreement nor any part of
it may be construed as, used, or admitted into evidence in any judicial,
administrative, or arbitral proceeding, as an admission of any kind by any
member of the Company Group of any liability or wrongdoing.

Section 10. Severability. If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void, or unenforceable,
(a) the remaining provisions hereof shall be unimpaired, and (b) the invalid or
unenforceable provision hereof shall be deemed replaced by a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision hereof.

Section 11. Notices. Unless otherwise provided in this Agreement, any notices
required or permitted under this Agreement shall be in writing and delivered by
hand, messenger, courier, or by registered or certified mail:

Section 12. if to Employee, at Employee’s last address on record with the
Company, with a copy to Employee’s counsel, Steven Eckhaus, Esq., Katten Muchin
Rosenman LLP, 575 Madison Avenue, New York, New York 10022;

(a) if to any member of the Company Group, to United Maritime Group, LLC at its
principal executive officers to the attention of Mr. James Luikart, Chairman of
the Company’s Compensation Committee, or his successor, with a copy to Russell
Leaf, Esq. and David Rubinsky, Esq., Willkie Fair & Gallagher LLP, 787 Seventh
Avenue, New York, New York 10019.

Section 13. Assignment; Binding Obligations. Employee’s obligations, rights, and
benefits under this Agreement are personal to Employee and shall not be assigned
to any person or entity without the prior written consent from the Company.
Subject to the foregoing, the parties acknowledge and agree that this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns.

Section 14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement

Section 15. Entire Agreement This Agreement constitutes the entire understanding
and agreement of the parties hereto regarding Employee’s separation from
service.

 

  - 8 -  

LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings, and agreements between the parties relating to
the subject matter of this Agreement, including without limitation the
Employment Agreement. For the avoidance of doubt, the Employment Agreement
Obligations shall remain in full force and effect in accordance with the terms
set forth in the Employment Agreement.

Section 16. Confirmations. The parties acknowledge and agree that they shall
continue to be bound by and shall comply with the terms and conditions set forth
in the Equity Documents. Employee further confirms his removal from the Board of
Directors of the Parent as of, and for the avoidance of doubt, agrees that he
ceased to be a member of Board of Directors effective on, October 4, 2010.

Section 17. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE. EMPLOYEE IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE OR UNITED STATES FEDERAL COURT SITTING IN THE
STATE OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT. EMPLOYEE HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(Signature Page to Follow)

 

  - 9 -  

LOGO [g102318ex10_a.jpg]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the patties hereto have executed this Separation Agreement
and General Release as of the date set forth below.

 

UNITED MARITIME GROUP, LLC

         LOGO [g102318ex10_apg010a.jpg]

By:   Walter T. Bromfield Its:   SR VP, FINANCE Date:   Nov 5, 2010

             LOGO [g102318ex10_apg010b.jpg]

Sal Litrico Date:   5 NOV, 2010

 

 

1

 

LOGO [g102318ex10_a.jpg]